Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the IDS Statement filed with RCE on 06/17/2022:
Claims 1-8 have been examined.
Claims 1-8 have been allowed.


Response to IDS Statement filed with RCE on 06/17/2022
ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance:
In performing initial search and additional search, in response to the IDS Statement filed with RCE on 06/17/2022, the examiner was able to find the closest prior art of record, which is Bernzen (Pub. No.: US 2010/00365651) taken either individually or in combination with other prior art of Takagi (Pub. No.: US 2012/0065863A1), Endo (Pub. No.: US 2012/0200147A1), Ogiwara (Pub. No.: US 2013/0257140A1), Fujibayashi (US Pat. No.: 6647353B2), Futamura (Pub. No.: US 2015/0003087A1), Shirai (US Pat. No.: 5710565), Yamamura (Pub. No.: US 2002/0057195A1), Breuer (Pub. No.: US 2012/0203438A1), Imaeda (Pub. No.: US 2015/0028742A1), Uyama (Pub. No.: 2015/0048968A1) and Nilsson (Pub. No.: US 2017/0242435A1), who describe in a method for actuating a vehicle occupant protection means a sensor system that senses driving state data, and a reversible vehicle occupant protection means that can be triggered before the collision time and as a result moved into an effective position; a setpoint braking deceleration, which triggers the vehicle occupant protection means when a threshold value is exceeded, determined by a predictive surroundings sensing unit in advance of an imminent collision; checking carried out to determine whether the requested setpoint braking deceleration exceeds a threshold value by referring to a deceleration characteristic curve that is dependent on the vehicle speed.
In regards to claims 1-8, Bernzen (Pub. No.: US 2010/00365651) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s):
determining whether the next deceleration support control is control for passing the object; 
determining whether an interval from an ending time of the current deceleration support control to a starting time of the next deceleration support control is less than a threshold value, when the electronic control unit determines that the next deceleration support control is control for passing the object; and 
performing one of the inter-vehicle distance control and acceleration support control from the ending time to the starting time when the electronic control unit determines that the interval is less than the threshold value, the acceleration support control being control based on a target acceleration less than a target acceleration of the host vehicle which is set when the constant speed control is restarted..


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662